


AMENDMENT TO EMPLOYMENT AGREEMENT

          THIS AMENDMENT (this “Amendment”), dated December 8, 2011, is made by
and between VISHAY ADVANCED TECHNOLOGIES, LTD, (the “Company”), a corporation
organized under the laws of the State of Israel and a wholly-owned subsidiary of
VISHAY PRECISION GROUP, a Delaware corporation (“VPG”), and ZIV SHOSHANI (the
“Executive”).

          WHEREAS, the Company and the Executive are parties to an employment
agreement, dated November 17, 2010 (the “Employment Agreement”);

          WHEREAS, Section 8.5 of the Employment Agreement provides that the
Company and the Executive may amend the Employment Agreement by mutual agreement
in writing; and

          WHEREAS, the Company and the Executive desire to amend the Employment
Agreement as set forth herein.

          NOW THEREFORE, in consideration of the premises and the mutual
benefits to be derived herefrom and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

          1. Section 4.2(c) of the Employment Agreement is hereby amended in its
entirety to read as follows:

          “(c) For each fiscal year during the Term, the Bonus (if any) shall be
paid on the fifth consecutive trading day after the date that VPG releases
earnings for the prior fiscal year; provided, however, that if VPG does not
release earnings on or before December 15th of the fiscal year immediately
following the fiscal year with respect to which the Bonus relates, no Bonus
shall be paid in respect of such prior fiscal year.”

          2. Section 4.4 of the Employment Agreement is hereby amended in its
entirety to read as follows:

          “4.4 Long-Term Equity Incentive.

               (a) Fiscal Year 2011 Annual Equity Grant.

                    (i) With respect to the Company’s 2011 fiscal year (“Fiscal
2011”), Executive shall be eligible to receive a restricted stock unit award
with respect to shares of Common Stock (the “2011 LTI Award”), with a target
value equal to 100% of Base Salary. The actual amount of the 2011 LTI Award
payable to Executive shall be determined by the Board of Directors upon
recommendation of the Compensation Committee, and shall be based upon VPG’s
achievement of the Performance Goals for Fiscal 2011. The value of the 2011 LTI
Award granted to Executive hereunder shall be equal to 50% of Base Salary on the
2011 LTI Grant Date if 80% of the annual Performance Goals are achieved. In
addition, the value of the 2011 LTI Award granted to Executive (if any) shall
increase by 2.5% of Base Salary for each additional 1% of the Fiscal 2011
Performance Goals which are achieved for Fiscal 2011, provided that the maximum
2011 LTI Award which Executive shall be eligible to earn is 100% of Base Salary.
To the extent that the Executive earns a 2011 LTI Award based on the achievement
of the Fiscal 2011 Performance Goals pursuant to this Section 4.4(a)(i), the
Company shall cause VPG to issue to Executive a restricted stock unit (“RSU”)
award with the number of shares of Common Stock issued in respect of such award
determined by dividing the amount of the 2011 LTI Award by the average closing
price of Common Stock for the five (5) consecutive trading days starting with
the first trading day immediately after the date that VPG releases earnings for
the 2011 fiscal year (the “2011 Release Date”); provided, however, that if the
2011 Release Date does not occur on or before December 15, 2012, no 2011 LTI
Award shall be granted.

--------------------------------------------------------------------------------




                    (ii) The 2011 LTI Award shall vest 25% on the 2011 LTI Grant
Date and 25% on each of the next three anniversaries of the 2011 LTI Grant Date;
provided that Executive remains continuously employed by the Company through
each such vesting date; provided, further that the 2011 LTI Award shall become
100% vested and be paid upon a Change in Control or upon Executive’s termination
of employment by the Company without Cause, Executive’s resignation for Good
Reason, or termination of employment due to Disability or death.

                    (iii) The 2011 LTI Award (if any) shall be granted to
Executive at the close of business on the fifth consecutive trading day
(beginning with the trading day immediately after the 2011 Release Date)
following the 2011 Release Date (the “2011 LTI Grant Date”).

               (b) Annual Equity Grant Commencing with Fiscal Year 2012.
Commencing on January 1, 2012 and on each January 1 thereafter during the Term,
VPG shall grant Executive an annual equity award under VPG’s 2010 Stock
Incentive Program (or any successor plan or arrangement thereof) having a value
approximately equal to 125% of Executive’s Base Salary on such date (the “Annual
Equity Grant”). Twenty-five percent (25%) of each Annual Equity Grant shall be
in the form of RSUs, and seventy-five percent (75%) shall be in the form of
performance-based restricted stock units (“PBRSUs”). The number of shares of
Common Stock subject to such RSUs and PBRSUs shall be determined by dividing the
applicable amount of the Annual Equity Grant by the average closing price of
Common Stock on the New York Stock Exchange for the five (5) consecutive trading
days immediately preceding each January 1. Subject to Executive’s continued
employment with the Company, the RSUs and PBRSUs shall vest on January 1 of the
third year following their grant, provided that, in the case of the PBRSUs, such
PBRSUs shall vest only to the extent the performance criteria applicable to the
PBRSUs are realized, with such performance criteria and extent of vesting
established by the Compensation Committee. In the event of the termination of
Executive’s employment with the Company by the Company without Cause, by
Executive for Good Reason, or as a result of Executive’s death or Disability,
the outstanding RSUs granted pursuant to this Section 4.4(b) shall immediately
vest and the outstanding PBRSUs granted pursuant to this Section 4.4(b) shall
vest on their normal vesting date to the extent the applicable performance
criteria are realized. In the event of a Change in Control, all of such
outstanding RSUs and PBRSUs shall immediately vest.”

          3. Except as set forth in this Amendment, all other terms and
conditions of the Employment Agreement shall remain unchanged and in full force
and effect.

          4. This Amendment may be executed in one or more counterparts, each of
which shall for all purposes be deemed to be an original and all of which shall
constitute the same instrument.

[signature page follows]

-2-

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the Company has caused this Amendment to be
executed by its duly authorized officer, and Executive has executed this
Amendment, in each case on the 8th day of December, 2011.

VISHAY ADVANCED TECHNOLOGIES, LTD.

  By: /s/ Amir Tal   Title:   Director     /s/ Ziv Shoshani   ZIV SHOSHANI

-3-

--------------------------------------------------------------------------------